DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species I, FIGs. 1-3, 11-12, and claims 1-5, 7-8, 13-17, and 19-20 in the reply filed on 01/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/25/2018. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (U.S. PG. Pub. No. 2017/0162316 A1) in view of Yamashita et al. (U.S. PG. Pub. No. 2007/0063803 A1).
With respect to claim 1, Endo et al., hereinafter referred to as “Endo,” teaches a surface mount coil component 10 (Figs. 3-5) comprising: 
an element body 11 and 18 defining a compact including magnetic material particles; 
a coil 12 that is buried, excluding an end portion 19A and or 19B (upper surface of end portion 19A and or 19B is exposed, see FIG. 8C and or 8D, para. [0053]) of the coil, in the element body; and 
an input-output terminal 20A-20B electrically connected to the end portion of the coil; wherein 
a [polyimide] resin layer 30 is provided on a surface on a mounting surface side of the element body; 

the input-output terminal is provided on a surface of the [polyimide] resin layer and is electrically connected to the end portion of the coil via the interlayer connection conductor (paras. [0033]-[0038], and [0053]-[0054]). Endo does not expressly teach a thermoplastic resin layer even though the polyimide resin of Endo could have been thermoplastic resin.

    PNG
    media_image1.png
    94
    892
    media_image1.png
    Greyscale

	Nonetheless, Yamashita et al., hereinafter referred to as “Yamashita,” teaches a surface mount coil component (FIGs. 16-17) comprising:
a thermoplastic resin layer 307 is provided on a surface on a mounting surface side of the element body 301 (paras. [0178] and [0194]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermoplastic resin layer as taught by Yamashita to the surface mount coil component of Endo to reduce thermal expansion and contraction (para. [0194]).
With respect to claim 2, Endo teaches the surface mount coil component according to claim 1, wherein the magnetic material particles are magnetic metal powder, and the element body is a pressurized powder compact including the magnetic metal powder (paras. [0036], and [0051]).
With respect to claim 7, Endo teaches the surface mount coil component according to claim 1, wherein the coil is an air-core coil defined by a copper-based wound wire member (para. [0040]).
With respect to claim 8, Endo teaches the surface mount coil component according to claim 7, wherein an insulating coating 17 is provided on a surface of the wire member (para. [0041]).
With respect to claim 13, Endo teaches a DC-DC converter (Figs. 1-5) comprising: 
a switching element 6 (e.g. Fig. 2); and 
a choke coil 10 connected to the switching element; wherein 
the choke coil includes: 
an element body 11 and 18 defining a compact including magnetic material particles; 
a coil 12 that is buried, excluding an end portion 19A and or 19B (upper surface of end portion 19A and or 19B is exposed, see FIG. 8C and or 8D, para. [0053]) of the coil, in the element body; and 
an input-output terminal 20A-20B electrically connected to the end portion of the coil; 
a [polyimide] resin layer is provided on a surface on a mounting surface side of the element body; 
an interlayer connection conductor (via conductor(s) in through holes 31a and 32a, Figs, 8C and or 8D, para. [0054]) is provided in the thermoplastic resin layer; and 
the input-output terminal is provided on a surface (upper surface) of the [polyimide] resin layer and is electrically connected to the end portion of the coil via the interlayer connection conductor (paras. [0033]-[0038], and [0053]-[0054]). Endo does not expressly teach a thermoplastic resin layer even though the polyimide resin of Endo could have been thermoplastic resin.
Nonetheless, Yamashita teaches a surface mount coil component (FIGs. 16-17) comprising:
a thermoplastic resin layer 307 is provided on a surface on a mounting surface side of the element body 301 (paras. [0178] and [0194]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have 
With respect to claim 14, Endo teaches the DC-DC converter according to claim 13, wherein the magnetic material particles are magnetic metal powder, and the element body is a pressurized powder compact including the magnetic metal powder (paras. [0036], and [0051]).
With respect to claim 19, Endo teaches the DC-DC converter according to claim 13, wherein the coil is an air-core coil defined by a copper-based wound wire member (para. [0040]).
With respect to claim 20, Endo teaches the DC-DC converter according to claim 19, wherein an insulating coating is provided on a surface of the wire member (para. [0041]).

9.	Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Yamashita, as applied to claims 1 and 13 above, and further in view of Choi (U.S. PG. Pub. No. 2016/0225517 A1).
With respect to claims 3, and 15, Endo in view of Yamashita teaches the surface mount coil component according to claim 1, and the DC-DC converter according to claim 13, respectively. wherein a plating film is provided on a surface of the input-output terminal.
Choi teaches a surface mount coil component 100 (FIG. 3), wherein a plating film 82 and or 83 is provided on a surface of the input-output terminal 81 (para. [0057]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating film as taught by Choi to the surface mount coil component or the DC-DC converter of Endo in view of Yamashita to improve adhesion property when mounted on a circuit board (para. [0060]).

s 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Yamashita, as applied to claims 1 and 13 above, and further in view of Nishizawa (U.S. PG. Pub. No. 2009/0068445 A1).
With respect to claims 4, and 16, Endo in view of Yamashita teaches the surface mount coil component according to claim 1, and the DC-DC converter according to claim 13, respectively, wherein 
a width of a wire defining the coil is smaller than a width of the interlayer connection conductor (para. [0054]). Endo in view of Yamashita does not expressly teach
the end portion of the coil projects from the surface of the element body and is positioned inside the interlayer connection conductor.
Nishizawa teaches a surface mount coil component 1 (FIG. 1), wherein
the end portion 10 (a reproduction of FIG. 1, below) of the coil projects from the surface of the element body 2 and is positioned inside the interlayer connection conductor 11 (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the end portion projection as taught by Nishizawa to the surface mount coil component or the DC-DC converter of Endo in view of Yamashita to provide the required connection between the end portion and the interlayer connection conductor.

    PNG
    media_image2.png
    355
    456
    media_image2.png
    Greyscale


11.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Yamashita, as applied to claims 1 and 13 above, and further in view of Lee et al. (U.S. PG. Pub. No. 2019/0267182 A1).
With respect to claims 5 and 17, Endo in view of Yamashita teaches the surface mount coil component according to claim 1, and the DC-DC converter according to claim 13, respectively. Endo in view of Yamashita does not expressly teach an intermetallic compound is included in a bonding portion between the interlayer connection conductor and the end portion of the coil.
Lee et al., hereinafter referred to as “Lee,” teaches a surface mount coil component (e.g. FIG. 4), wherein an intermetallic compound is included in a bonding portion between the interlayer connection conductor 43 and the end portion of the coil 20 (para. [0071]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermetallic compound as taught by Lee to the surface mount coil component or the DC-DC converter of Endo in view of Yamashita to improve connectivity (para. [0071]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837